Citation Nr: 0835178	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In connection with his appeal the veteran testified at a 
videoconference hearing in October 2005, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims file.

This matter was previously before the Board, and adjudicated 
in a decision dated in July 2006.  In that decision, the 
Board denied service connection for PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in April 
2008, the Court vacated the Board's July 2006 decision, and 
remanded this matter to the Board for action consistent with 
a joint motion of the parties.

The Board notes that the veteran was represented by a private 
attorney for purposes of his appeal to the Court.  However, 
his accredited representative for VA purposes remains 
Disabled American Veterans.  


REMAND

In the April 2008 joint motion, the parties stipulated that 
the Board did not adequately address the veteran's claim that 
on May 5, 1968, he came under hostile fire and had to capture 
or kill many Viet Cong who attacked with satchel charges, and 
destroyed a military vehicle and an officer's clubhouse.  

Upon further review of the record, the Board finds that 
command chronologies for the veteran's unit support and do 
not contradict the veteran's testimony.  Specifically, those 
chronologies show that on May 5, 1968, the 3rd AMTRAK command 
post came under Viet Cong "sapper attack" with destruction 
of vehicles and buildings.  The Board finds for the purposes 
of this Remand that the May 5, 1968 stressor has been 
verified.  

However, while the record contains a diagnosis of PTSD, that 
diagnosis was based exclusively on a stressor which has not 
been verified, and includes the examiner's notation that the 
veteran denied any other contributing combat events or other 
trauma.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
or identify any outstanding evidence 
pertaining to treatment or evaluation of 
PTSD or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a psychologist or 
psychiatrist.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

A diagnosis of PTSD under DSM-IV criteria 
should be confirmed or ruled out.  In 
determining whether the veteran meets the 
criteria for a diagnosis of PTSD, the 
examiner is to consider only the stressor 
which has been verified.  The verified 
stressor is as follows: 

In a June 2003 stressor statement, the 
veteran reported that on May 5, 1968, he 
had to kill many Viet Cong who "came in 
from the back."  He later elaborated that 
he came under hostile fire when Viet Cong 
attacked with satchel charges, and 
destroyed a military vehicle and an 
officer's clubhouse.  He further indicated 
that he was involved in the capture and 
killing of Viet Cong during that incident.

The examiner should consider that the sole 
stressor reported in the September 2003 VA 
examination, that the participated in the 
transportation of the bodies of seven U.S. 
servicemen killed in an explosion of a 
military vehicle, conflicts with official 
records and is not accepted as a verified 
stressor.  Similarly, the veteran's 
account that he was exposed to shelling at 
the base where he was stationed is not 
verified.  

If the examiner diagnoses PTSD, he should 
identify the elements supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


